                                          182 Filed 05/20/20
          Case 7:18-cr-00284-KMK Document 193       04/08/20 Page 1 of 3




                                Paul P. Rinaldo
                                  Attorney At Law

50 Main Street, Suite 1000                                   Tel: (914) 682-2015
White Plains, NY 10606                                       Cell: (914) 374-2337
Email: prinaldolaw@aol.com




                                            April 8, 2020
VIA ECF

Honorable Kenneth M. Karas
United States District Judge
300 Quarropas Street
White Plains, New York 10601

        Re: United States v. Maurice Murphy
            18 CR 284(KMK)

Dear Judge Karas:


     Maurice Murphy, by this letter motion, respectfully moves the
Court pursuant to 18 U.S.C. §3582(c)(1)(A) to modify his term of
imprisonment to time served and to impose a special condition that
Mr. Murphy serve a period of home confinement on supervised
release. Such a modification will effectively allow him to finish
the remaining portion of his prison sentence on home confinement,
which will in turn allow him to protect himself from the spread of
the novel coronavirus 2019 (“COVID-19") by sheltering in place at
his residence in light of his serious underlying and pre-existing
health problems, which place him in the COVID-19 high-risk
category.

     In support hereof, counsel for Mr. Murphy, Paul P. Rinaldo,
states as follows:

     1. Mr. Murphy was sentenced on October 22, 2019 to a term of
imprisonment of 18 months, to be followed by a three year term of
supervised release. Mr. Murphy was sentenced in connection with
his conviction for distribution and possession of cocaine.

     2. Mr. Murphy self-surrendered on January 31, 2020 to the
United States Marshals’ Office at the District Court, Southern
District of New York, White Plains. He was subsequently designated
to serve his sentence at the Metropolitan Correction Center
(“MCC”), New York.
                                         182 Filed 05/20/20
         Case 7:18-cr-00284-KMK Document 193       04/08/20 Page 2 of 3




    3. Mr. Murphy’s inmate register number at the MCC is 85573-
054. His current release date is March 13, 2021.

     4. As the Court is aware, COVID-19 has spread throughout the
United States and the Attorney General of the United States and
some courts have recognized that the country’s Federal prison
population is at significant risk. On March 18, 2020, in United
States v. Stephens, 15 CR 95(AJN)(S.D.N.Y. March 18, 2020), Judge
Alison J. Nathan granted the defendant’s emergency motion for
reconsideration of denial of bail and ordered the defendant
released with conditions.

     5. On March 19, 2020, I learned that the MCC had compiled a
list of inmates that MCC deemed to meet the Center for Disease
Control (“CDC”) vulnerable criteria and are at high-risk either
based on age or medical condition.    On March 29, 2020, I was
informed by the Office of the Federal Defenders of New York that
Mr. Murphy is on that list.   I was also informed that the list
does not identify an inmate’s risk factors.

      6. Mr. Murphy’s Presentence Investigation Report reports that
Mr. Murphy suffers from high blood pressure and diabetes. (See PSR,
Doc. 97). Mr. Murphy’s wife has advised me that Mr. Murphy takes
the following medications: Lisinopril for his high blood pressure
and Metformin for his Type II diabetes.          Presumably, these
conditions were the basis for Mr. Murphy’s high-risk designation.1

     7. On April 3, 2020, the Attorney General of the United States
issued a Memorandum For Director of Bureau Prisons, attached hereto
as Exhibit 1. In it, the Attorney General directs the BOP to
assess which inmates are at risk and should be granted home
confinement pursuant to certain discretionary factors. I submit
that, after a review of those factors, Mr. Murphy should be granted
home confinement.

     8. 18 U.S.C. §3582(c)(1)(A) permits a defendant to file a
motion with the Court following an adverse determination of an
inmate’s request that the BOP modify his sentence. I respectfully
submit that, since the Attorney General has directed the BOP to
determine which inmates are vulnerable and possibly eligible for
home confinement and that the MCC has determined that Mr. Murphy is


     1
      Mr. Murphy’s family is working on getting a medical report
from his doctor but, understandably, that is taking some time
under the circumstances.

                                       2
         Case 7:18-cr-00284-KMK Document 182
                                         193 Filed 04/08/20
                                                   05/20/20 Page 3 of 3



such an inmate, the requirement that the defendant make a request
for a modification is moot. There is no indication of how long the
BOP will take to act to protect and release vulnerable inmates. In
light of the time-sensitive nature of this application, I request
that the Court consider and decide this motion at this time.

      9. Under 18 U.S.C. §3582(c)(1)(A)(i), the Court may modify a
term of imprisonment upon a finding that there are “extraordinary
and compelling reasons”, to merit a reduction. I respectfully
submit that Mr. Murphy’s high blood pressure and Type II diabetes,
when combined with the unprecedented public health crisis posed by
the COVID-19 pandemic, provide extraordinary and compelling reasons
to modify his sentence to permit his immediate release to home
confinement.

    10.   Since, Mr. Murphy’s release date is March 13, 2020, he
may be eligible for transfer to a halfway house within a few
months. Unfortunately, placement in a halfway house would pose
just as great a risk to Mr. Murphy’s health as remaining at the
MCC. I respectfully submit that allowing Mr. Murphy to complete
the balance of his sentence on home confinement is a modest request
under these extraordinary circumstances.

    11. I have conferred with Assistant United States Attorney
Samuel Raymond who informed me that the government is considering
these types of applications on a case by case basis.

     WHEREFORE, it is respectfully requested that the Court modify
Mr. Murphy’s term of imprisonment to time served and impose a
period of home confinement.

The application for compassionate release is denied        Respectfully requested,
without prejudice, as Mr. Murphy has not fully
exhausted his administrative remedies under Section
3582. If Mr. Murphy fully exhausts his remedies or         /s/ Paul P. Rinaldo
BOP does not act on an administrative request within
30 days, then he may renew this application.               Paul P. Rinaldo
So Ordered.

cc:    AUSA Samuel Raymond, via ECF and email



                May 20, 2020




                                                       3
